DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	In view of the amendment filed 12/22/2021:
Claims 1-15 and 17-19 are allowed.
Claims 16 and 20 are cancelled.
Allowable Subject Matter
Claims 1-15 and 17-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In the previous Office action, mailed on 10/29/2021, claims 1-11 and 19 would have been allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35
U.S.C. 112 (pre-AIA ), 2nd paragraph. Claims 2-11 would have been allowable because they are dependent on claim 1.
In view of the amendment, filed on 12/22/2021, the rejection under 35 U.S.C. 112(b) of claims 1-11 and 19 is withdrawn. Therefore, claims 1-11 and 19 are in condition for allowance.
Further, in the previous Office action, mailed on 10/29/2021, claims 12-15 and 17-18 were allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743